Title: To Benjamin Franklin from Jean Rousseaux, 10 September 1783
From: Rousseaux, Jean
To: Franklin, Benjamin


          
            Monsieur
            Brest le 10 Septembre 1783—
          
          Je metois fait l’honneur de vous Ecrire de dunkerque au Sujet de mes appointemant et
            part au prize que nous avons fait Sur vottre fregatte du Congre lexemton Cape. henry
            Jonson pour que vous ayé la Bonté de massister de quelque Chose Etant Sans aucune
            resource. Jesperre Monsieur que vous vouderez Bien massister je crois monsieur que je ne
            vous demande rin de ce que jay nay pas gagnié et que vous ette Trop Juste pour me faire
            pairdre cella. Jattant cette Bonte de vous.
          Je vous prie de me faire lhoneur dune Reponse. Mon adresse est Chez Monsieur Rousseaux
            La Combe perre a Blaye.
          Jay lhonneur dettre avec Respect Monsieur Votre tres heumble et tres obt. Servt.
          
            Rousseaux
            Je vous prie de ne me pas oublie je vous prié—
          
         
          Addressed: A Monsieur / Monsieur
            Bayamain / frankellin Embasadeur / du Congré demeurant a / pasy pres paris / a Passy
          Notation: Rousseaux 10. 7bre. 1783.
        